DETAILED ACTION
This Office Action is in response to the amendment filed November 22, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15, 17, 19-22, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinette et al. (USPub 2018/0015816) in view of Leufgen (USPub 2008/0234098).
Referring to Figure 3, Robinette teaches a gear box of a hybrid power vehicle, comprising: a first gear box part, and a second gear box part, wherein the first gear box part comprises four forward gears comprising a first gear to a fourth gear, or comprises fifth forward gears comprising a first gear to a fifth gear, and all the forward gears are switchable by selectively closing a plurality of synchronizers; the first gear box part comprises just one input shaft (32) and  two intermediate shafts (upper and lower shafts 
Robinette does not teach the first gear box part having a reverse gear.  However, it was well known in the art to provide a transmission with a reverse gear.  For example, Leufgen illustrates in Figure 9, a similar transmission arrangement with an input shaft (17), three intermediate shafts (18,23,24), a reverse driving gear (47) disposed on the input shaft, a reverse driven gear (57) disposed on one of the intermediate shafts, a reverse idler gear (34) disposed between the reverse driving and driven gears.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device, to provide the transmission of Robinette with a reverse gear arrangement, as taught by Leufgen, motivation being to allow the vehicle operator to easily move the vehicle in a reverse direction.
With respect to claim 2, Robinette teaches the first driving toothed gear is a fixedly connected toothed gear or a nested toothed gear; and/or the second driving toothed gear is a fixedly connected toothed gear or a nested toothed gear.
 With respect to claim 3, Robinette teaches a synchronizer (3S) for the first driven toothed gear and a synchronizer (39) for the second driven toothed gear constitute as a first two-way synchronizer located on the first intermediate shaft between the first driven toothed gear and the second driven toothed gear; and/or a synchronizer (39) for the third driven toothed gear and a synchronizer (39) for the fourth driven toothed gear constitute as a second two-way synchronizer located on the second intermediate shaft between the third driven toothed gear and the fourth driven toothed gear.  

With respect to claim 5, Robinette teaches the first driving toothed gear and the second driven toothed gear form the first gear, the first driving toothed gear and the third driven toothed gear form the third gear, the second driving toothed gear and the second driven toothed gear form the second gear, and the second driving toothed gear and the fourth driven toothed gear form the fourth gear.  Note, the claim does not require the “first gear” and the “third gear” to correspond to the first transmission speed ratio and the third transmission speed ratio, wherein the transmission speed ratios increase sequentially.
With respect to claim 6, Robinette teaches the first driving toothed gear and the second driving toothed gear are arranged in a listed sequence or in an inverted sequence on the input shaft from a side towards the internal combustion engine and a side away from the internal combustion engine; and the third driving toothed gear is arranged on the side towards the internal combustion engine or away from the internal combustion engine relative to the first driving toothed gear and the second driving toothed gear.	With respect to claim 7, Robinette teaches the input shaft is configured to be connected to the internal combustion engine via a clutch (34).  
With respect to claim 8, Robinette teaches a differential (see section [0014], Figure 1, and elsewhere) is integrated into the gear box, and the first main reduction toothed gear and the second main reduction toothed gear engage with a differential 
	With respect to claim 9, Robinette teaches the electric motor (42) is integrated into the gear box.  
		With respect to claim 15, Robinette teaches a driving toothed gear of a second gear of the electric motor is provided on the third intermediate shaft, and the one intermediate shaft is provided with a second gear driven toothed gear of the electric motor.
	With respect to claim 17, Robinette teaches, in case of the five forward gears, with reference to an axis of the input shaft, one driving toothed gear of the gear of the electric motor and the third driving toothed gear are arranged on a same axial position.
	With respect to claim 19, Robinette teaches, with reference to an axis of the input shaft, the forward gears are arranged on a side towards the internal combustion engine, and the gear of the electric motor is arranged on a side away from the internal combustion engine.  
With respect to claim 20, Robinette teaches a rotor shaft of the electric motor is parallel staggered relative to any one of the input shaft, the first intermediate shaft, the second intermediate shaft and the third intermediate shaft.
With respect to claim 21, Robinette teaches the gear box is configured to operate in any of the following operating modes: an internal combustion engine driving mode, wherein only the input shaft is driven by the internal combustion engine; a pure electric mode, wherein only one electric gear is driven by the electric motor; a hybrid drive mode, wherein not only the input shaft is driven by the internal combustion engine, but 
With respect to claim 22, Robinette teaches the hybrid drive mode is achieved by any forward gear and any gear of the electric motor.
With respect to claim 32, Robinette teaches an internal combustion engine (14) and an electric motor (42).
With respect to claim 33, Robinette teaches a hybrid power driving system.

Allowable Subject Matter
Claims 12-14, 16, 18, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.  Applicant points out “Claim 1 is amended to incorporate the allowable subject matter of previously submitted claim 11.”  Applicant’s suggestion that the rejection of claim 1 should be withdrawn since it incorporates the allowable subject matter of claim 11 is not persuasive because the newly amended portion of claim 1 is and the second intermediate shaft is provided with a reverse gear driven toothed gear” and newly submitted claim 1 recites “the first intermediate shaft or the second intermediate shaft is provided with a reverse gear driven toothed gear.”  Emphasis added.  The change in scope of the claim language is not allowable because the prior art to Leufgen teaches the claimed reverse gear arrangement.  
In view of the foregoing, at least claim 1 stands rejected as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658